Citation Nr: 0839337	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  00-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Harold W. Youmans, Attorney 


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in May 2001 when 
the Board determined the veteran had not submitted new and 
material evidence to reopen a previously denied claim for 
service connection for residuals of a left shoulder injury.  
By order and judgment dated in July and August 2004 
respectively, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision, and remanded the 
appeal to the Board.  The United States Court of Appeals for 
the Federal Circuit affirmed the Court's actions by a March 
2008 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the RO denied the veteran's claim for service 
connection for residuals of a left shoulder injury in an 
August 1979 rating decision, and the veteran failed to 
perfect his appeal.  The veteran filed to reopen his claim in 
August 1998. 

A review of the record indicates that the veteran did not 
receive proper notice regarding his service connection claim.  
Specifically, he was not notified of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pursuant to the July 2004 Court order, this 
should be done.
Additionally, upon his petition to reopen his claim, the 
veteran was not informed of why his claim for service 
connection for residuals of a left shoulder injury was 
previously denied and of the kind of evidence necessary to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This should also be accomplished.

Lastly, throughout the course of the appeal, the veteran has 
asserted that he was treated for a left shoulder injury 
during the 1960's while in the D.C. Air National Guard.  
While the record contains verification of the veteran's 
active duty service in the Air Force from October 1961 to 
August 1962, it does not appear that Air National Guard 
service after that period was ever verified, or that 
personnel and/or medical records that may have been created 
in connection with such service were ever obtained.  

Accordingly, the case is REMANDED for the following action:

1.	As directed by the Court, provide 
notice that adequately explains to the 
veteran what evidence is required to 
substantiate his claim for service 
connection for residuals of a left 
shoulder injury and of his and VA's 
respective duties for obtaining 
evidence.  Such notice should also 
include an explanation of what 
information and evidence he must submit 
to reopen his service connection claim, 
consistent with the holding in Kent v. 
Nicholson.

2.	Contact the National Personnel Records 
Center, or other appropriate entity, 
and request verification of the 
veteran's National Guard service after 
August 1962. Additionally, request all 
available personnel/medical records as 
may have been created in connection 
with National Guard service after 
August 1962.  If any such records are 
unavailable, formal documentation of 
this fact should be associated with the 
claims folder.  

3.	Then, after ensuring that any other 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the veteran's claim to 
reopen should be readjudicated.  If 
such action does not resolve the claim, 
a supplemental statement of the case 
should be issued to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claim should be 
returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

